EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura Witbeck (404-849-1757) on 12 May 2022.

The application has been amended as follows: 
Please Amend independent claim 1 to remove “determining a breakdown pressure of the well is greater than or equal to a design pressure limit of the hydraulic pressure source or the wellhead, wherein the breakdown pressure of the well is pressure required to initiate a fracture in a rock formation in the well;” and Amend the last lines to recite “using a combination of the pressure pulse and hydraulic pressure from the hydraulic pressure source to fracture the rock formation around the well at a reduced wellhead pressure that is less than [[the]] a design pressure limit of the hydraulic pressure source or the wellhead, wherein the wellhead pressure is applied pressure at the wellhead and the design pressure limit is lower than a breakdown pressure of the well” (in line with the Written Description support; using the same language from claim 16).
Please Amend independent claim 9 to remove “determining a breakdown pressure of the well is greater than or equal to a design pressure limit of the equipment;” and Amend the last lines to recite “using a combination of the pressure pulse and hydraulic pressure from the hydraulic pressure source to fracture the rock formation around the well at a reduced wellhead pressure that is less than [[the]] a design pressure limit of the equipment, wherein the wellhead pressure is applied pressure at the wellhead and the design pressure limit is lower than a breakdown pressure of the well” (in line with the Written Description support; as in claim 16).
Please Amend independent claim 16 to add “wherein a combination of a pressure pulse from an exothermic reaction of the fracturing fluid and hydraulic pressure from the hydraulic pressure source fractures the rock formation around the well at a wellhead pressure that is less than the design pressure limit” (in line with substantially the same in claims 1 and 9).
That is, claims should recite:
“1. (Currently Amended) A method for stimulating a well comprising: 
providing a well system at the well to control fluid flow into the well, the well system comprising a hydraulic pressure source fluidly connected to a wellhead on the well; 


mixing at least one thermochemical reactant with fracturing fluid to create a fracturing fluid mixture, wherein the at least one thermochemical reactant comprises one or more selected from the group consisting of urea, sodium hypochlorite. ammonium containing compounds, and nitrite containing compounds; 
injecting the fracturing fluid mixture into the well using the hydraulic pressure source; 
heating the fracturing fluid mixture to create an exothermic reaction with the fracturing fluid mixture; 
generating a pressure pulse in the well from the exothermic reaction; and 
using a combination of the pressure pulse and hydraulic pressure from the hydraulic pressure source to fracture [[the]] a rock formation around the well at a wellhead pressure that is less than [[the]] a design pressure limit of the hydraulic pressure source or the wellhead, wherein the wellhead pressure is applied pressure at the wellhead and the design pressure limit is lower than a breakdown pressure of the well.”

“9. (Currently Amended) A method for stimulating a well, comprising: 
providing fracturing fluid and equipment for directing the fracturing fluid into the well at a well site for the well; 

injecting at least one thermochemical reactant into the well, wherein the at least one thermochemical reactant comprises one or more selected from the group consisting of urea, sodium hypochlorite, ammonium containing compounds, and nitrite containing compounds; 
heating the fracturing fluid; 
injecting the heated fracturing fluid into the well using a hydraulic pressure source after the at least one thermochemical reactant is injected into the well; 
using the heated fracturing fluid to trigger an exothermic reaction with the at least one thermochemical reactant downhole to generate a pressure pulse within at least one segment of the well; and 
using a combination of the pressure pulse and hydraulic pressure from the hydraulic pressure source to fracture a formation around the well at a wellhead pressure that is less than [[the]] a design pressure limit of the equipment, wherein the wellhead pressure is applied pressure at a wellhead on the well and the design pressure limit is lower than a breakdown pressure of the well.”

“16. (Currently Amended) A system to fracture and stimulate a well, comprising: 
at least one thermochemical reactant, wherein the at least one thermochemical reactant comprises one or more selected from the group consisting of urea, sodium hypochlorite, ammonium containing compounds, and nitrite containing compounds; 
a fracturing fluid heated to a temperature equal to or greater than a triggering temperature of the at least one thermochemical reactant; 
at least one pump in communication with the at least one thermochemical and the fracturing fluid; and 
a wellhead positioned at a surface of the well and in fluid communication with the at least one pump; 
wherein the at least one pump or the wellhead have a design pressure limit lower than a breakdown pressure of the well, and
wherein a combination of a pressure pulse from an exothermic reaction of the fracturing fluid and hydraulic pressure from the pump fractures a formation around the well at a wellhead pressure that is less than the design pressure limit.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 22 March 2022 have remedied the 112 deficiencies in line with the Office’s suggestions.  Accordingly, these are withdrawn. 
The Amendments, along with the Examiner’s Amendments as above, now also require in all claims wherein the well equipment has a design pressure limit lower than a breakdown pressure of the well, and a combination of a pressure pulse from an exothermic reaction of the fracturing fluid and hydraulic pressure from the pump fractures a formation around the well at a wellhead pressure that is less than the design pressure limit.  That is, this requires taking advantage of the exothermic reaction to reduce the pressure experienced by the equipment, preventing equipment damage and instead targeting the pressure into the formation, as disclosed by Applicant.  
There is no Prior Art that recognizes this particular benefit for well systems where the equipment has a design pressure limit/rating that is lower than the formation breakdown pressure.  While the Prior Art appears to generally provide combinations of exothermic pressure and hydraulic pressure (e.g., Al-Nakhli 2017/0130568), no Prior Art appears to apply this advantageously to systems with low design pressure limits/ratings.  Only one with the benefit of the current disclosure would recognize and be able to take advantage of this. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674